Case 9:19-cv-80922-RNS Document 32 Entered on FLSD Docket 11/11/2019 Page 1 of 8




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO. 19-80922-Civ-Scola


  CANDI ALLRED,

             Plaintiff,

  v.

  WAL-MART STORES, INC.,

        Defendant.
  _________________________/

                   PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                   MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

             Plaintiff CANDI ALLRED, files her Response in Opposition to Defendant’s Motion to
  Dismiss her Amended Complaint. (DE 7). Defendant has withdrawn its Motion to Strike. 1
       I.        FACTUAL BACKGROUND
             Plaintiff Allred brings a claim for pay discrimination against Wal-Mart on the basis of her
  gender. Her claim is not complicated.
             In her Amended Complaint she alleges she was employed between 1996 and 1999 in Store
  Number 1297. (DE 3 ¶18). During her employment, she was hired into the meat department. While
  working as an associate she learned from a male coworker that he and all the other similarly
  situated men were paid more than her. (¶19). After working for years in the meat department, she
  only finally received a raise after she complained to her manager about the pay discrepancy and
  let him know she would resign if he did not correct the situation. (DE 3 ¶20). Allred contends that
  Wal-Mart’s pay practices in this regard were discriminatory on the basis of her gender. (¶ 85).
             Allred brings a claim for gender discrimination on the basis of her pay. She contends her
  facts, albeit brief, are sufficient to support her claims of disparate treatment. 2 Specifically, Ms.

  1
    Wal-Mart’s counsel advised Plaintiff via email on November 10, 2019 that it was not moving
  forward with the Motion to Strike.
  2 Plaintiff has previously stipulated to withdraw her disparate impact claim. (See Allred v. Wal-Mart
  Stores, Inc. Case No.19-cv-80922-RNS DE 30).

            Plaintiff’s Response in Opposition To Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint
                                                        Page 1 of 8
Case 9:19-cv-80922-RNS Document 32 Entered on FLSD Docket 11/11/2019 Page 2 of 8



  Allred has identified that similarly situated males, who held the same position in the same store at
  the same time as her, were compensated at a rate higher than hers. Ms. Allred contends that this
  was due to her gender and supports this claim based on the culture and history of Wal-Mart’s
  discriminatory actions towards females.
            Her claim is also timely. Plaintiff filed her claim within 90 days in a case styled Price et.
  al, v. Wal-Mart Stores, Inc., Case 19-80152 DE 1, along with several other pay discrimination
  plaintiffs. On July 12, 2019 the Court severed her claim and ordered the filing of an amended
  complaint. Her Amended Complaint was timely filed. (DE 3). Wal-Mart filed a Motion to Dismiss
  (DE 7) and this response in opposition follows.
            This Court previously rejected Wal-Mart’s overly technical and narrow view of the
  exhaustion requirements for the Plaintiff’s discrimination claims relating to her Charge of
  Discrimination. Notwithstanding, Wal-Mart continues to make similar arguments in their motion.
  (See Forbes, DE 156, pp. 15-16).
            As shown herein, all of Defendant’s arguments lack merit. Plaintiff has put forth specific
  factual assertions to support her individual disparate treatment claim for pay, her claim is bolstered
  by other women in the same region who faced the same gender discrimination in pay, as well as a
  history of a culture that disparately treats women. Plaintiff’s claim was preserved through the
  original Dukes class action litigation and their timely filing of EEOC Charges based on the Dukes
  ordered deadline.
            Plaintiff’s Amended Complaint (DE 3) meets the pleading requirements under the Federal
  Rules, and Defendant’s attempt to avoid liability through procedural means fails. Defendant’s
  motion should be denied.
      II.        REMAINING ISSUES FOR THE COURT TO DECIDE
            The remaining issues on Wal-Mart’s Motion to Dismiss Allred’s Complaint are whether
  she meets the Iqbal pleading requirements for disparate pay; and whether her claims were subject
  to tolling by the Dukes class.
            A.     Plaintiff’s Complaint Meets Federal Pleading Requirements
            Plaintiff Allred must meet a plausibility standard, not a probability standard. See Bell
  Atlantic Corp. v. Twombly, 550 U.S. 544, 569 (2007) (holding plaintiffs need to plead “only
  enough facts to state a claim to relief that is plausible on its face”). She has met her pleading burden
  – it is plausible, given the facts alleged, that she suffered discrimination because of her gender.


        Plaintiff’s Response in Opposition To Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint
                                                    Page 2 of 8
Case 9:19-cv-80922-RNS Document 32 Entered on FLSD Docket 11/11/2019 Page 3 of 8



         Additionally, Allred has alleged similar fact evidence, or “me too” evidence of other
  women in her region, who have faced the same discriminatory acts in relation to pay. She outlines
  Wal-Mart’s knowledge of disparities and a culture that discriminated against women. This similar
  fact evidence shows Wal-Mart’s “’motive, …intent,…[or] plan’ to discriminate against the
  plaintiff.” Goldsmith v. Bagby Elevator Co., 513 F.3d 1261, 1286 (11th Cir. 2008); see also,
  Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295, 1309 (11th Cir. 2016) (same).
         Ms. Allred’s Amended Complaint presents a convincing mosaic of discrimination on the
  basis of her gender. It is important to note that the standard “calls for enough fact to raise a
  reasonable expectation that discovery will reveal evidence” of the defendant’s liability. Twombly,
  550 U.S. at 556. Discovery will provide the evidence to support these claims and show Wal-Mart’s
  liability for the discriminatory practices.
         B.       Plaintiff Has Plead Pay Disparity
         Plaintiff has alleged sufficient facts to support her claim. In Twombly, the Supreme Court
  specifically stated it did not overrule its previous holding in Swiekiewicz v. Sorema, N.A., 534 U.S.
  506 (2002) which held that a plaintiff need not allege specific facts to establish a prima facie case.
  See Twombly, 550 U.S. at 569. The Court stated, “we do not require heightened fact pleading of
  specifics, but only enough facts to state a claim to relief that is plausible on its face.” Id. at 570.
  Wal-Mart’s argument that Ms. Allred failed to provide specifics such as the identity of a
  comparator, which is part of the McDonnell Douglas prima facie case is an error. Plaintiff is not
  limited to comparators under the McDonnell Douglas paradigm or direct evidence to prove her
  claims of discrimination. See, e.g., Smith v. Lockheed-Martin, 644 F.3d 1321, 1328 (11th Cir.
  2011) (nothing that if a plaintiff “presents circumstantial evidence that creates a triable issue
  concerning the employer’s discriminatory intent,” she “will always survive summary judgment”).
  But, whether she proves her claims through direct evidence or circumstantial evidence, those
  burdens are not at issue at the pleading stage. Ms. Allred must only plead enough facts to show a
  plausible case of discrimination. She has done so.
         Defendant Wal-Mart argues that Plaintiff Allred’s Amended Complaint fails for not
  specifically identifying the men who were paid more. She only needs to allege that she was paid
  less and was equally or better qualified. However, establishing the elements of the McDonnell
  Douglas framework and the identity of comparators is not, and never was intended to be, the sine
  qua non for a plaintiff’s claim to survive – particularly on a motion to dismiss. Smith v. Lockheed-


        Plaintiff’s Response in Opposition To Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint
                                                    Page 3 of 8
Case 9:19-cv-80922-RNS Document 32 Entered on FLSD Docket 11/11/2019 Page 4 of 8



  Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011) [ruling on a summary judgment case that,
  “plaintiff's failure to produce a comparator does not necessarily doom the plaintiff's case.”].
            Plaintiff is mindful of this Court’s ruling in the related case of Pamela Williams v. Wal-
  Mart, Case No. 19-81021, that while Plaintiff does not need not set forth evidence establishing a
  prima facie case under the McDonnell framework in order to survive dismissal, she is required to
  allege facts that support her claim of gender discrimination. (Williams DE 20, Page 4). She
  contends she has done so here.
            Plaintiff has identified that other men in her department, the meat department, were paid
  more. Although Plaintiff is not required to identify a comparator at this early stage, she has done
  so generally. With additional discovery it is entirely likely she will be able to identify the full
  names of the men she worked with, as well as additional proof of her claim. Given Wal-Mart’s
  policies of not discussing pay, Plaintiff should be permitted discovery to prove her claim.
            Plaintiff has met the plausibility standards by pleading “enough fact to raise a reasonable
  expectation that discovery will reveal evidence” of the defendant’s liability for her disparate pay
  claims. Twombly, 550 U.S. at 556. Plaintiff alleges she was paid less than similarly situated male
  employees (DE 3, ¶¶ 84).
            Plaintiff’s pleading burden is not onerous, and she met it. Defendant’s Motion should be
  denied.
            C.      Plaintiff Did Not File a “Shotgun” Pleading
            Wal-Mart also argues, in a footnote, that Ms. Allred’s Amended Complaint is a shotgun
  pleading and should be dismissed on this ground. However, a motion under Rule 12(b)(6) is not
  the proper vehicle to address an alleged shotgun pleading. Instead, the proper method for
  responding to a complaint that a defendant claims it cannot form a proper response to, is to file a
  motion for a more definite statement under Rule 12(e). See Anderson v. Dist. Bd. of Trs. of Cent.
  Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996) (noting a “defendant is expected to move the
  court, pursuant to Rule 12(e)” if faced with potential shotgun pleading). Wal-Mart failed to so
  move and cannot complain now that it cannot formulate a response to her Amended Complaint.
            D.     Federal Pleading Standards Do Not Mandate a Minimum Number of
                   Allegations
            Defendant Wal-Mart argues that Plaintiff’s Amended Complaint only contains four
  paragraphs regarding her claims. This is a rather myopic view of the allegations. As Ms. Allred
  claims stem from what was once a class action lawsuit initiated almost two decades ago, as such,

        Plaintiff’s Response in Opposition To Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint
                                                    Page 4 of 8
Case 9:19-cv-80922-RNS Document 32 Entered on FLSD Docket 11/11/2019 Page 5 of 8



  she provides numerous details to provide context to her claims. She details the procedural history
  leading to her individual lawsuit. She details Wal-Mart’s organizational structure and policies that
  enabled the discrimination she suffered. She provides details regarding other women who worked
  in the same region as her, who faced the same discriminatory acts in regard to pay. And, she
  provides facts supporting her individual claims of disparate treatment. There is simply no
  numerosity requirement of allegations in Rule 8 that Plaintiff must meet to satisfy the pleading
  requirements. She put forth facts regarding the pay policies and the manner in which it affected
  her: she was paid less than similarly situated men. And she was not the only woman who faced
  such discriminatory practices. Wal-Mart’s narrow view of her allegations does not support
  dismissal of her claims.
  III.    PLAINTIFF’S CLAIMS ARE NOT BARRED BY ANY STATUTE OF
          LIMITATIONS
          Wal-Mart also argues that Plaintiff Allred’s claims are not timely since she separated
  employment in 2007 and did not file a charge until May 2012. This argument is misplaced.
          As the Court is aware, this case and the other related cases pending before it originated
  from the national class certified in Dukes v. Wal-Mart, filed more than ten years ago. (DE 3 ¶ 2).
  Plaintiff was a class member of that case. (DE 3 ¶2-6). On June 20, 2011, the United States
  Supreme Court reversed that class certification order. While that certification order was working
  its way through the appellate process, time periods for filing EEOC charges and subsequent
  litigation for all former class members were tolled. Following the Supreme Court’s reversal, the
  Northern District of California issued an order permitting all class members to file individual
  Charges of Discrimination with the EEOC by May 25, 2012. (DE 3 ¶2-6).
          Plaintiff has done so by filing her Charge on March 29, 2012. (See Charge DE 3-1) .
          The relevant time period in this action for the Plaintiff’s claims is based on the limitations
  period from Dukes. The limitations period starts on December 26, 1998, which is 300 days before
  the earliest charge filed with the EEOC by a former member of the Dukes class, and runs through
  the date of trial. (DE 3 ¶ 4-5). Specifically, all claims arising on or after December 26, 1998, which
  is 300 days before the earliest charge filed with the EEOC by a former member of the Dukes class,
  are timely, as they have been the subject of an EEOC charge and class claims in Dukes, and then
  a subsequent EEOC charge within the deadline following the end of tolling in Dukes. Plaintiff
  timely filed her charge. (DE 3 ¶6). Thereafter, Plaintiff received her Right to Sue from the EEOC
  and filed her claim within 90 days (DE 3 ¶8). On July 12, 2019 the Court severed her claim and

         Plaintiff’s Response in Opposition To Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint
                                                     Page 5 of 8
Case 9:19-cv-80922-RNS Document 32 Entered on FLSD Docket 11/11/2019 Page 6 of 8



  ordered the filing of an amended complaint. ( DE 3 ¶9). Plaintiff timely refiled this action in
  compliance with the Court’s Order severing. (See DE 3 DE 3 ¶10).
          It is well settled that “the commencement of a class action suspends the applicable statute
  of limitations as to all asserted members of the class who would have been parties had the suit
  been permitted to continue as a class action.” American Pipe & Constr. Co. v. Utah, 414 U.S. 538,
  554 (1974). The Supreme Court extended this rule in Crown, Cork & Seal Co. v. Parker, 462 U.S.
  345 (1983), which held that American Pipe tolling applied not only to putative class members
  attempting to intervene in the class action, but also those who later decide to bring individual
  suits. [Emphasis Added] Id. at 350.
          The Court reasoned that the class complaint alerts the defendant “of the need to preserve
  evidence and witnesses respecting the claims of all the members of the class.” Id. at 353. There is
  thus “no potential for unfair surprise, regardless of the method class members choose to enforce
  their rights.” Id.
          Plaintiff timely exhausted her administrative prerequisites by filing before the prescribed
  deadline of May 25, 2012.
          This Court previously rejected Wal-Mart’s overly technical and narrow view of the tolling
  and exhaustion requirements for the Plaintiff’s discrimination claims relating to her charge of
  discrimination and tolling requirements. Notwithstanding, Wal-Mart continues to make similar
  arguments in their motion. (See Forbes, DE 156, pp. 15-16). 3
          In its previous denial of Wal-Mart’s Motion to Dismiss on the Forbes case, which was
  similar to this filing, the Court admonished that Wal-Mart’s arguments relating to tolling, and the
  2004-2006 pay adjustments were more properly raised in a summary judgment. 4 (See Forbes DE


  3
     Similarly, Walmart’s hypertechnical understanding of the requirements for a plaintiff’s Equal
  Employment Opportunity Commission charge of discrimination is misplaced. Going forward, Walmart is
  cautioned that the Court deems the Plaintiffs’ complaint allegations (with the sole exception of Forbes’s
  promotion claims, as described above in footnote 3 in section 3.B.(1)) to fall well within “the scope of the
  EEOC investigation which” would have been “reasonably [] expected to grow out of the charge[s] of
  discrimination.” (quotations omitted). Thus, to the extent Walmart seeks to raise this exhaustion argument
  in relation to the other cases pending against it, it must ensure that it is not relying on an overly narrow
  interpretation of what a plaintiff is required to present in an EEOC charge. That is, so long as the claims
  raised in a complaint are “sufficiently related to the allegations in the charge,” “it would be unfair to civil
  rights plaintiffs to bar such claims in a civil action.” (quotations omitted).
  4
    “[Wal-Mart’s] argument regarding the 2004 and 2006 restructuring allegations is more
  appropriately raised in a motion for summary judgment or in a motion in limine.”


         Plaintiff’s Response in Opposition To Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint
                                                     Page 6 of 8
Case 9:19-cv-80922-RNS Document 32 Entered on FLSD Docket 11/11/2019 Page 7 of 8



  53 Page 3).
            Wal-Mart’s motion should be denied.
     III.      CONCLUSION
            For the reasons herein, Plaintiff requests this Court to deny Defendant’s Motion to Dismiss
  the Complaint en toto.
                                       CERTIFICATE OF SERVICE

         I hereby certify that on November 11, 2019, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF, and that the foregoing document is being served this
  day on all counsel of record identified on the attached Service List via transmission of Notices of
  Electronic Filing generated by CM/ECF.

                                                    s/ Cathleen Scott
                                                    Cathleen Scott, Esq.
                                                    Florida Bar No.: 135331
                                                    Cscott@scottwagnerlaw.com
                                                    Lindsey Wagner, Esq.
                                                    lwagner@scottwagnerlaw.com
                                                    Scott Wagner and Associates, P.A.
                                                    Jupiter Gardens
                                                    250 South Central Boulevard, Suite 104
                                                    Jupiter, FL 33458
                                                    Telephone: (561) 653-0008
                                                    Facsimile: (561) 653-0020

                                                    Leslie M. Kroeger, Esq.
                                                    Florida Bar No.: 989762
                                                    lkroeger@cohenmilstein.com
                                                    Diana L. Martin
                                                    Florida Bar No. 624489
                                                    dmartin@cohenmilstein.com
                                                    Cohen Milstein Sellers & Toll, PLLC
                                                    2925 PGA Boulevard, Suite 200
                                                    Palm Beach Gardens, FL 33410
                                                    Telephone: (561) 515-1400
                                                    Facsimile: (561) 515-1401

                                                    Joseph M. Sellers, Esq.
                                                    JSellers@cohenmilstein.com
                                                    Christine E. Webber, Esq.
                                                    Cwebber@cohenmilstein.com
                                                    Cohen Milstein Sellers & Toll, PLLC
                                                    1100 New York Ave NW, Suite 500 West
                                                    Washington, DC 20005

        Plaintiff’s Response in Opposition To Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint
                                                    Page 7 of 8
Case 9:19-cv-80922-RNS Document 32 Entered on FLSD Docket 11/11/2019 Page 8 of 8



                                                   Telephone: (202) 408-4600
                                                   Facsimile: (202) 408-469
                                                   Attorneys for Plaintiff


                                         SERVICE LIST
                                     CASE NO. 19-cv-80993-RNS



    Kimberly J. Doud                                    Scott A. Forman
    kdoud@littler.com                                   SForman@littler.com
    LITTLER MENDELSON, P.C.                             LITTLER MENDELSON, P.C.
    111 North Orange Ave, Suite 1750                    333 S.E. 2nd Avenue, Suite 2700
    Orlando, FL 32801                                   Miami, FL 33131
    Telephone: 407.393.2900                             Telephone: 305.400.7511
    Facsimile: 407.393.2929                             Facsimile: 305.603.2552

    Allan G. King                                       Stacey Bradford
    Email: AGKing@littler.com                           Email: SBradford@littler.com
    Littler Mendelson, P.C.                             Littler Mendelson, P.C.
    100 Congress Avenue, Suite 1400                     420 20th Street North, Suite 2300
    Austin, TX 78701                                    Birmingham, AL 35203
    Telephone: 512.982.7252                             Telephone: 205.421.4779
    Facsimile: 214.880.0181                             Facsimile: 205.449.9864




       Plaintiff’s Response in Opposition To Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint
                                                   Page 8 of 8
